SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

290
KA 14-01913
PRESENT: WHALEN, P.J., SMITH, CENTRA, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ERICA P. RECORD, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (CARA A. WALDMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JEFFREY R.
FRIESEN OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered February 7, 2014. The judgment convicted
defendant, upon her plea of guilty, of burglary in the second degree
and petit larceny.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of burglary in the second degree (Penal Law
§ 140.25 [2]) and petit larceny (§ 155.25). The record establishes
that County Court advised defendant of the maximum sentence that could
be imposed upon a violation of the conditions of the guilty plea, and
thus defendant’s waiver of the right to appeal encompasses her
contention that the enhanced sentence is unduly harsh and severe (see
People v VanDeViver, 56 AD3d 1118, 1119, lv denied 11 NY3d 931,
reconsideration denied 12 NY3d 788).




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court